OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.Q. SCPft2&0.8,£:4PI]%£A^^T^^^®VikA K-"
            OFFICIALBUSINES
            STATE ©F TEXAS, J gfS                                                                   =» PITNEY BOWES

            PENALTY FOR                V
                                                                OT.265          02 1R
           PRIVATE USE ;; '                    0002003152     DEC02 2014

 Gluck, Andrei       Tr. Ct.No. W03-51313-W(B) MAILED FROM Ztf.CpfAE U»1
                                                            WR-fel,148-02
 On this day, the application for11.07 Writ of Habeas Corpus has been received
 and presented to the Court.               •- . • • <•"
                                                                                                Abel Acosta, Clerk

                                ANDR1I GLUCK
                                 FCI SMGOVILLE #45690-177
                                 P.O. B»( 9000
                                 SEAGCWILLE, TX 75159                                                          ANK.




.WMRS3S     •J'StES            .I|.»• t*MJ If!«'*! ill*ll' 11 *' *i *I*I **I*•«f*i •1. (i |«.j|.t^ I.. ||fIf